ICJ_172_ApplicationCERD_QAT_ARE_2018-07-25_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                                APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (QATAR v. UNITED ARAB EMIRATES)


                               ORDER OF 25 JULY 2018




                                   2018
                            COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                                 APPLICATION
                     DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                           (QATAR c. ÉMIRATS ARABES UNIS)


                           ORDONNANCE DU 25 JUILLET 2018




4 CIJ1146.indb 1                                             28/02/19 14:26

                                                 Official citation:
                                   Application of the International Convention
                            on the Elimination of All Forms of Racial Discrimination
                            (Qatar v. United Arab Emirates), Order of 25 July 2018,
                                           I.C.J. Reports 2018, p. 495




                                            Mode officiel de citation :
                                    Application de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                          (Qatar c. Emirats arabes unis), ordonnance du 25 juillet 2018,
                                            C.I.J. Recueil 2018, p. 495




                                                                                 1146
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157345-9




4 CIJ1146.indb 2                                                                             28/02/19 14:26

                                                        25 JULY 2018

                                                          ORDER




                                APPLICATION
                     OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (QATAR v. UNITED ARAB EMIRATES)




                                 APPLICATION
                     DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                       (QATAR c. ÉMIRATS ARABES UNIS)




                                                  25 JUILLET 2018

                                                   ORDONNANCE




4 CIJ1146.indb 3                                                       28/02/19 14:26

                                                                                            495




                                 COUR INTERNATIONALE DE JUSTICE

                                                  ANNÉE 2018
                                                                                                      2018
                                                                                                    25 juillet
                                                  25 juillet 2018                                  Rôle général
                                                                                                     no 172

                             APPLICATION
                 DE LA CONVENTION INTERNATIONALE
               SUR L’ÉLIMINATION DE TOUTES LES FORMES
                      DE DISCRIMINATION RACIALE
                                   (QATAR c. ÉMIRATS ARABES UNIS)




                                               ORDONNANCE


                     Le président de la Cour internationale de Justice,
                      Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                   graphe 1, et 48 de son Règlement,
                      Vu la requête enregistrée au Greffe de la Cour le 11 juin 2018, par
                   laquelle l’Etat du Qatar a introduit une instance contre les Emirats arabes
                   unis à raison de violations alléguées de la convention internationale du
                   21 décembre 1965 sur l’élimination de toutes les formes de discrimination
                   raciale,
                      Vu la demande en indication de mesures conservatoires présentée par
                   l’Etat du Qatar le 11 juin 2018 et l’ordonnance par laquelle la Cour a
                   indiqué certaines mesures conservatoires le 23 juillet 2018 ;
                      Considérant que, au cours d’une réunion que le président de la Cour a
                   tenue avec les agents des Parties le 23 juillet 2018, en application de l’ar-
                   ticle 31 du Règlement, l’agent de l’Etat du Qatar a indiqué que son gou-
                   vernement considérait que les Parties devraient disposer d’un délai de
                   neuf mois pour la préparation du mémoire et du contre-­mémoire, respec-
                   tivement ; et que l’agent des Emirats arabes unis a indiqué que, si son
                   gouvernement aurait préféré disposer d’un délai de dix mois pour la pré-
                   paration de son contre-­mémoire, il pouvait accepter la proposition du
                   demandeur ;

                                                                                              4




4 CIJ1146.indb 5                                                                                         28/02/19 14:26

                               application de la ciedr (ordonnance 25 VII 18)                 496

                     Compte tenu des vues des Parties,
                     Fixe comme suit les dates d’expiration des délais pour le dépôt des
                   pièces de la procédure écrite :
                     Pour le mémoire de l’Etat du Qatar, le 25 avril 2019 ;
                     Pour le contre-­mémoire des Emirats arabes unis, le 27 janvier 2020 ;

                     Réserve la suite de la procédure.

                     Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                   Paix, à La Haye, le vingt-cinq juillet deux mille dix‑huit, en trois exem-
                   plaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de l’Etat du Qatar et au
                   Gouvernement des Emirats arabes unis.

                                                                      Le président,
                                                         (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                                5




4 CIJ1146.indb 7                                                                                     28/02/19 14:26

